O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT
                                                                                                          FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                              for                               EASTERN DISTRICT OF WASHINGTON


                                             Eastern District of Washington                      Feb 04, 2020
                                                                                                     SEAN F. MCAVOY, CLERK


U.S.A. vs.                    Stanard, Jocelyn Rae                        Docket No.          0980 2:19CR00090-SMJ-1


                                  Petition for Action on Conditions of Pretrial Release

        COMES NOW Jonathan C. Bot, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Jocelyn Rae Stanard, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
John T. Rodgers sitting in the court at Spokane, Washington, on the 22nd day of August 2019, under the following
conditions:

Condition # 9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled substances
defined in 21 U.S.C. 802, unless prescribed by a licensed medical practitioner in conformance with Federal Law. Defendant
may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation # 5: On or about January 10, 2020, Ms. Stanard used a narcotic drug.

Specifically, on January 24, 2020, Ms. Stanard admitted to a U.S. probation officer, and via a written statement, that she used
oxycodone on January 10, 2020, which is a direct violation of condition number 9.

Violation # 6: On or about January 22, 2020, Ms. Stanard used a narcotic drug.

Specifically, on January 24, 2020, Ms. Stanard provided a urinalysis that tested presumptive positive for methamphetamine,
amphetamine, and morphine, she initially denied any use since her last reported relapse on January 10, 2020, and the
urinalysis sample was sent to Alere Toxicology (Alere) for confirmation. On January 30, 2020, the undersigned spoke with
Ms. Stanard and she admitted she used an illicit substance on or about January 22, 2020, that may have contained
methamphetamine, a direct violation of condition number 9. On January 31, 2020, Alere reported the aforementioned
urinalysis was confirmed positive for methamphetamine.

 PRAYING THAT THE COURT WILL ORDER A SUMMONS AND INCORPORATE THE ABOVE VIOLATIONS

                                                                            I declare under the penalty of perjury
                                                                            that the foregoing is true and correct.
                                                                            Executed on:        February 4, 2020
                                                                    by      s/Jonathan C. Bot
                                                                            Jonathan C. Bot
                                                                            U.S. Pretrial Services Officer
  PS-8
  Re: Stanard, Jocelyn Rae
  February 4, 2020
  Page 2

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[X ]     The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ X]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer

                                                                        February 4, 2020
                                                                      Date
